                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:17-CV-00314-GCM
 VIPER PUBLISHING, LLC,                            )
                                                   )
                    Plaintiffs,                    )
                                                   )
     v.                                            )          ORDER
                                                   )
 HOWARD BAILEY JR.,                                )
                                                   )
                    Defendants.                    )
                                                   )

          THIS MATTER COMES before this Court on the Court’s own Motion. Due to the

pending dispositive Motions, the trial in this matter is continued. The Court will reset the trial date

via later Notice.

          SO ORDERED.


                                      Signed: May 13, 2019
